Title: From George Washington to Benjamin Lincoln, 12 May 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 12th May 1783.
                  
                  Several motives operate to induce me to transmit to you the inclosed Copy of a Letter from Doctr Craike Chief Physician to the Army; and to desire you to make a representation thereon to Congress in his behalf.
                  The Doctors age & experience, his Professional knowledge, with his care and attention to the duties of his Department, and his long continuance in the Service, as well as the grade he stands in upon the Hospital Arrangement, I think entitles him to a degree of superiority over the Hospital Surgeons; who are all, in point of half pay emoluments, placed on the same footing with him.  This indiscrimination, at the same time that it militates against the common principles of subordination, is contrary, I believe, to the practice of all European Nations.  The British particularly, & some others, make no distinction in their Service between the Director of their Hospital & the Physician in Chief of the Army, each being allowed the same pay & emoluments.
                  In asking an augmentation of half pay for Doctr Craike, I would explicitly protest against its extending to any other grade of the Hospital; nor would I wish to convey an Idea, that as to him, the Commutation should go to the five years of his present pay; but that some proper grade should be fixed on for him, between the Director & the Surgeons of the Hospital, such as Congress may think proper, from a view of their present pay, a comparison of their respective subordinate situations, and agreeable to the principles of the Resolutions, allowing half pay to the Hospital.  This I think would be reasonable, & will be placeing the Hospital Department upon their proper footing, conformable to the practice of other Nations.
                  If this Idea should be adopted, it will undoubtedly extend to the Chief Physician of the Southern Army, who stands in the same predicament with Doctr Craike.
                  Your favor of the third of May, with the several inclosures, respecting the Indian Negociations, is received by yesterdays Post.  I have the honor to be, with esteem Your Most Obedient Servant
                  
                     Go: Washington
                  
               